Citation Nr: 0916258	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for right leg joint 
sclerosis, also claimed as right knee sclerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in October 2008.  

The Veteran testified at a hearing at the RO before a Member 
of the Board in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disorder, right leg disorder and PTSD.  Review of his 
contentions, including those made before the undersigned at 
his hearing in March 2009, shows that his back disorder dates 
from an injury that he asserts he sustained during service; 
that his PTSD is the result of stressors, including the death 
of a comrade, G. L. L. by accident while he was stationed in 
Korea on February 21, 1967.  The record includes stressor 
statements received in February and April 2007 in which the 
Veteran also details his asserted stressor events.  He also 
asserted that he has right knee sclerosis is related to his 
service-connected varicose vein disorder.  The Board notes 
that verification of his stressors has not been attempted by 
the RO, as he had not, at that time, submitted sufficient 
information on his stressors for verification to proceed.  
The Veteran has since provided additional information on his 
stressors and an attempt should now be made.  

The Veteran has been diagnosed as having a low back and right 
leg disorder, but he has not been afforded a compensation 
examination for the purpose of determining whether there is a 
relationship with service.  He has recently submitted lay 
evidence of a back injury from a fellow serviceman, without 
waiver of consideration by the RO and has offered testimony 
regarding his right leg and low back disorders that the Board 
believes call for such an examination.  See 38 C.F.R. § 3.159 
(2008).

At the hearing, the Veteran testified that he was receiving 
both railroad retirement and Social Security disability.  It 
does not appear that the records of the Social Security 
Administration (SSA) has been requested.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  The RO should 
ascertain whether the Veteran is in fact in receipt of SSA 
benefits and, if so, obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain whether the 
Veteran is receiving SSA benefits, and, if 
so, request that SSA furnish a copy of its 
decision awarding the Veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO/AMC should arrange for the Veteran 
to undergo the appropriate VA medical 
examinations to ascertain the current nature 
and extent of his right leg disability, also 
claimed as right knee sclerosis and the 
claimed low back disorder.  The claims folder 
must be made available for review in 
connection with this examination.  The 
examiner(s) should provide complete rationale 
for all conclusions reached.  The examiner(s) 
should be requested to render the following 
opinions:  (1) whether it is at least as 
likely as not (probability 50 percent or 
more) that the claimed right leg disorder, 
also claimed as right knee sclerosis, is 
caused or aggravated by his service-connected 
varicose vein disorder and (2) whether it is 
at least as likely as not (probability 50 
percent or more) that the current low back 
disorder had its onset in service, to include 
whether it is related to a claimed injury 
during service.    

3.  The RO should prepare a summary of 
the claimed in-service stressors.  This 
summary and all associated documents, 
including copies of his service 
personnel records and any other 
relevant evidence should be sent to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, VA  22315-3802.  The 
JSRRC should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources that 
may have pertinent information.

4.  If the RO verifies the presence of 
an inservice stressor, a VA psychiatric 
examination should be performed in 
order to determine the etiology, nature 
and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must 
to be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




